Title: Thomas Jefferson to Gulian C. Verplanck, 24 January 1819
From: Jefferson, Thomas
To: Verplanck, Gulian Crommelin


          
            Monticello
Jan. 24. 19.
          
          Th: Jefferson presents his compliments to Mr Verplank, and his thanks for the Anniversary discourse before the Historical society of New York, which he has recieved and read with pleasure. it is a work of much erudition &
			 research, with the high merit of bringing it into moderate compass, a merit so rare, and yet so valuable to the reader. with his acknolegements for this mark of attention, he prays mr Verplank to
			 accept his respectful salutations.
        